2017 WI 70

                  SUPREME COURT              OF    WISCONSIN
CASE NO.:              2015AP231
COMPLETE TITLE:        State of Wisconsin ex rel. John Krueger,
                                 Plaintiff-Appellant-Petitioner,
                            v.
                       Appleton Area School District Board of Education
                       and
                       Communication Arts 1 Materials Review Committee,
                                 Defendants-Respondents.
                          REVIEW OF A DECISION OF THE COURT OF APPEALS
                           Reported at 370 Wis. 2d 787, 882 N.W.2d 870
                                       (2016 – Unpublished)

OPINION FILED:         June 29, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         February 15, 2017

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Outagamie
   JUDGE:              Vicki L. Clussman

JUSTICES:
   CONCURRED:          ABRAHAMSON, J. concurs, joined by A.W. BRADLEY,
                       J. (opinion filed).
  DISSENTED:
  NOT PARTICIPATING:


ATTORNEYS:
       For the plaintiff-appellant-petitioner, there were briefs
filed by Richard M. Esenberg, Brian McGrath, Thomas C. Kamenick,
and Wisconsin Institute for Law and Liberty, Milwaukee, and an
oral argument by Richard M. Esenberg.


       For the defendants-respondents, there was a brief by Andrew
T. Phillips, Christine V. Hamiel, and von Briesen and Roper,
S.C., Milwaukee, and oral argument by Christine V. Hamiel.


       An amicus curiae brief was filed on behalf of The Wisconsin
Department        of   Justice   by   Anne   M.   Bensky,   assistant   attorney
general, and Brad D. Schimel, attorney general.                  There was an
oral argument by Anne M. Bensky.
    An amicus curiae brief was filed on behalf of The Wisconsin
Freedom of Information Counsel, Wisconsin Newspaper Association
and Wisconsin Broadcasters Association by April Rockstead Barker
and Schott, Bublitz and Engel, S.C.


    An amicus curiae brief was filed on behalf of Wisconsin
Counties   Association,         League       of   Wisconsin     Municipalities,
Wisconsin Association of School Business Officials, Wisconsin
Association   of       School     Personnel       Administrators,        Wisconsin
Association      of     School      Boards,       Wisconsin       Council     for
Administrative        Services,    Association        of    Wisconsin       School
Administrators,       and   Wisconsin    Association       of   School   District
Administrators by Joseph L. Olson and Michael Best & Friedrich
LLP, Milwaukee.




                                         2
                                                                         2017 WI 70
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.    2015AP231
(L.C. No.   2013CV868)

STATE OF WISCONSIN                             :            IN SUPREME COURT

State of Wisconsin ex rel. John Krueger,

            Plaintiff-Appellant-Petitioner,

      v.                                                              FILED
Appleton Area School District Board of                           JUN 29, 2017
Education and
                                                                    Diane M. Fremgen
Communication Arts 1 Materials Review                            Clerk of Supreme Court
Committee,

            Defendants-Respondents.




      REVIEW of a decision of the Court of Appeals.                   Reversed and

cause remanded.


      ¶1    MICHAEL      J.   GABLEMAN,   J.   This     case     requires      us    to

decide      whether       the     Appleton     Area        School        District's

Communications Arts 1 Materials Review Committee ("CAMRC") was a

governmental     body     subject   to    Wisconsin's     open     meetings       law.

John Krueger, the parent of a child who attended school in the

District, sued CAMRC and the Appleton Area School District Board

of Education (the "Board"), alleging that CAMRC failed to comply
                                                                      No.    2015AP231



with the open meetings law.              The Outagamie County circuit court1

granted      summary    judgment    in    favor    of   the   Board    and    CAMRC,

concluding that CAMRC was not subject to the open meetings law.

We now review the unpublished decision of the court of appeals2

that affirmed the circuit court's grant of summary judgment.

      ¶2      We reverse the decision of the court of appeals and

hold that CAMRC met the definition of "governmental body" under

the open meetings law and therefore was subject to its terms.

See   Wis.    Stat.    § 19.82(1)    (2011-12).3         Where   a    governmental

entity adopts a rule authorizing the formation of committees and

conferring on them the power to take collective action, such

committees are "created by . . . rule" under § 19.82(1) and the

open meetings law applies to them.                Here, the Board's Rule 361

provided that the review of educational materials should be done

according      to     the   Board-approved        Assessment,    Curriculum,        &

Instruction Handbook (the "Handbook").                  The Handbook, in turn,

authorized the formation of committees with a defined membership

and the power to review educational materials and make formal
recommendations for Board approval.               Because CAMRC was formed as

one of these committees, pursuant to authority delegated to it


      1
          The Honorable Vicki L. Clussman, presiding.
      2
       State ex rel. Krueger v. Appleton Area Sch. Dist. Bd. of
Educ., No. 2015AP231, unpublished slip op. (Wis. Ct. App. June
28, 2016).
      3
       All subsequent references to the Wisconsin Statutes are to
the 2011-12 version unless otherwise indicated.


                                           2
                                                                     No.   2015AP231



by the Board by means of Rule 361 and the Handbook, it was

"created by . . . rule" and therefore was a "governmental body"

under § 19.82(1).

      ¶3       We    begin    by   setting        forth   the   relevant   factual

background surrounding the District's rules governing curriculum

review     and      the   formation     and   operation   of    CAMRC.4    We   next

analyze the statutory criteria that an entity must meet in order

to be a "governmental body" subject to the open meetings law.

We then apply these criteria to CAMRC, and we conclude that it

was   a    "governmental       body"      under    Wis.   Stat.    § 19.82(1)   and

therefore was subject to the open meetings law.

                                   I.    BACKGROUND

          A.   The District's Rules Governing Curriculum Review

      ¶4       Under the Wisconsin statutes, a school board is vested

with the authority to "adopt all the textbooks necessary for use

in the schools under its charge."                  Wis. Stat. § 118.03(1).       In

the Appleton Area School District, the Board adopted Rule 361,5

which recognized that the Board, "as the governing body of the

      4
       As the court of appeals recognized, the parties have
agreed that there are no disputed issues of material fact.
Krueger, unpublished slip op., ¶2 n.1.
      5
       Rule 361 was adopted by the Board in 1993 and amended in
2003.   On October 24, 2011 (after the formation of CAMRC), the
Board amended Rule 361 again and renumbered it "Rule 361.1."
The parties refer to Rule 361 and Rule 361.1 interchangeably.
Because there are no differences that are material to this case,
and because Rule 361 was in effect at the time that CAMRC was
formed, we cite to Rule 361 in this opinion.     A full copy of
Rule 361 as it appears in the record is attached to this opinion
as Appendix A.


                                              3
                                                                      No.   2015AP231



School    District,   is    legally    responsible        for   all    educational

materials    utilized      within   the       instructional     program     of    the

[District]."      Rule 361 further provided that "[t]he selection of

educational materials is delegated to the professionally trained

and certified personnel employed by the school system."                          In a

section     titled    "Procedures         for     Selection     of     Educational

Materials and Textbooks," Rule 361 provided that "[c]urriculum

revision is an ongoing process as defined in the Board approved

Appleton Area School District (AASD) Assessment, Curriculum, &

Instruction Handbook.         This Handbook delineates the processes

leading to Board approval for curriculum revision, adoption of

new courses, and implementation of curriculum materials."                         The

Handbook    had    been    developed      by     the    District's     Assessment,

Curriculum, and Instruction Department (the "ACI Department")

and presented to the Board for approval.                 The Board had voted to

adopt the Handbook on January 13, 2003.

     ¶5     By    providing    in   Rule        361    that   the    selection     of

educational materials was delegated to the ACI Department and by
adopting the Handbook to govern the performance of those duties,

the Board directed the ACI Department to follow the Handbook

when recommending educational materials for Board approval.                       The

head of the ACI Department, Kevin Steinhilber, acknowledged this

in his deposition.6        Rule 361 did not prohibit the ACI Department

     6
       When Steinhilber was asked if it was correct that, "in the
Board's rule, it tells you that when you do curriculum
revisions, you are to follow the process in the handbook," he
responded, "I would agree with that."


                                          4
                                                            No.   2015AP231



from revising the Handbook or modifying Handbook procedures to

fit different situations.7     But Rule 361 nevertheless represented

the   Board's   formal   authorization   for   the   ACI   Department   to

review and recommend educational materials for Board approval

pursuant to the processes in the Handbook.

      ¶6   The Handbook provides that curriculum review is to be

performed on a 6-year cycle, on a course-by-course basis, by

committees formed for that purpose.8           As the Board and CAMRC

explained in their responses to Krueger's discovery requests,

      The curriculum cycle, as set forth in the ACI
      Handbook, contemplates the formation of committees for
      program and course review, including provisions for
      the   committee   makeup,   application    process   for
      committee membership, information to be provided to
      committee   members,   the   process   for    conducting
      committee meetings, and the expected outcomes to be
      achieved by review committees. . . .

      Review committees are tasked with duties such as
      reviewing existing    curriculum, reviewing possible
      materials/resources to support the curriculum, and
      writing course and program curriculum. . . .


      7
       "From a practical standpoint," Steinhilber explained, the
Board "acknowledg[ed] that we have developed a handbook, and
that we adjust the processes we feel [are] appropriate. We also
determine, you know, when that occurs, for which courses, what
timelines, and we make recommendations then."    But overall, he
testified, the "process that we follow is that we set up a
committee that reviews present curriculum, makes modifications,
looks for materials, educational materials, that support that.
We bring forward our recommendations to our Board, they review
it, they determine what other changes they may want, and then
they do Board approve [sic] that final product."
      8
       The relevant portions of the Handbook as they appear in
the record are attached to this opinion as Appendix B.


                                   5
                                                                          No.    2015AP231


      [Ultimately,]   the  curriculum   recommendations                          are
      presented to the Board of Education for approval.
Indeed, the Handbook provides that the first step when beginning

a curriculum review cycle is to "[e]stablish a committee for

program    review."        The    Handbook      further    provides       that       review

committees are to be composed of at least 17 individuals:

      ACI Director/Coordinator; Administrators from High
      School (1), Middle School (1) and Elementary School
      (3); Teachers    –  High School Curriculum Support
      Specialists (3), Middle School Curriculum Support
      Specialists (4), and Elementary School (3); Special
      Education representative; and as pertinent TAG, Title
      I and ELL.
The ACI Department is supposed to select the members of the

review committee by soliciting and reviewing applications from

interested persons and sending the selected members "letters of

acceptance with information regarding [the] first meeting."

      ¶7    After     a    review    committee      is     formed,    the        Handbook

authorizes    the    committee       to   perform     a    number    of     functions,

including      "identify[ing]             possible          materials/resources."

Ultimately,    the        "committee      makes    the     selection"           of   which

materials or resources to recommend to the Board.                          The process
culminates in presenting these recommendations to the Board for

its   approval.           The    Board    and     CAMRC,    in    their         discovery

responses,    provided      the     following     summary    of     the     duties     and

functions assigned by the Handbook to be performed by review

committees:

      It is not until a review committee has: (1) identified
      texts/materials costs; (2) revised curriculum with
      broad representation throughout the District; (3)
      identified   essential   learning    objectives;   (4)
      identified how standards will be addressed within a

                                           6
                                                                        No.   2015AP231


       course;    (5)    identified/developed    district-wide
       assessments to benchmark major standards; (6) provided
       curriculum to department, administrators, and ACI
       Department for feedback; (7) made needed adjustments;
       (8)   suggested  implementation   strategies  for   the
       following school year; and (9) curriculum documents
       [are] reviewed by the content steering committee, that
       the curriculum recommendations are presented to the
       Board of Education for approval.
All of these provisions in the Handbook demonstrate that, as the

Board    and       CAMRC   put   it    in    their    discovery       responses,    the

"Handbook provides the basis of authority for review committees,
such as CAMRC," to exist.

             B.    Krueger's Request and the Formation of CAMRC

       ¶8      In July of 2011, Krueger asked the District to create

an alternative Communications Arts 1 course that would use a

different reading list, consisting of materials at a ninth grade

reading level with no profanities, obscenities, or sexualized

content.          At the time of Krueger's request, the Communications

Arts    course      curriculum     had      not   gone     through    the   Handbook's

review-committee process in approximately eight years.                        In light

of     the    standard      six-year        cycle,    the     Communications       Arts

curriculum was approximately two years overdue for a review.
       ¶9      District officials met with Krueger and told him that

they     were       planning     to      begin       the     review     process    for

Communications Arts in grades 7 through 12 in about a year and a

half.       They hoped that the new book list that would come out of

the upcoming review process would meet Krueger's request, and a

new course would not be necessary.                       Krueger was dissatisfied
with    the    long    timeline,      and    District      officials    reconsidered.


                                             7
                                                                               No.   2015AP231



They decided to go ahead and begin the review-committee process

authorized in the Handbook, but only as to the book list for the

Communications Arts 1 course.                     The book list needed updating

anyway,     in     light   of    the       new     Common    Core       standards.         As

Steinhilber explained in his deposition, "we talked internally

after that meeting" with Krueger and "determined that, well,

knowing what we know about common core and needing those non-

fiction     materials,      that      we     could      adjust    and     do    a    modified

version now knowing that we would go through a full curriculum

process in the future."

      ¶10    Steinhilber worked with Nanette Bunnow, the District's

Director of Humanities, to form CAMRC for this purpose.                                Bunnow

testified in her deposition that, when forming CAMRC, "We used

the   process      that    was   in    place       through       [Rule]    361.1      in   the

Handbook in a modified process."                   Although Krueger's request was

the impetus for forming CAMRC, it was undisputed that CAMRC was

formed as a review committee pursuant to a modified version of

the Handbook process.9             According to Bunnow, the process was
modified in that "we only looked at the book list" rather than

reviewing        and   rewriting       the       full    curriculum,       "because        the

concern that was brought forth was related to the materials.                               We

were not in a full curriculum cycle."                     Nonetheless, Bunnow said,

      9
          For example, as Steinhilber testified in his deposition:

      Q:     CAMRC was a Review Committee operating under the
             ACI Handbook. You agree with that, right?

      A:     I do.


                                              8
                                                                            No.    2015AP231



"Superintendent          Allinger     was     interested       in   us     doing    a   full

review [of the materials] because they hadn't been reviewed for

eight      years   prior."       The    purpose     of   following         the     Handbook

process for review committees, Bunnow explained, is "to make

sure that we're all following a similar process no matter which

curriculum [is being reviewed]."                   When asked to confirm that

CAMRC derived its authority and functions from Rule 361 and the

Handbook (and not from anywhere else), Bunnow agreed.10

      ¶11     In   forming      CAMRC,        Steinhilber       and      Bunnow     "sought

members the same way as we have in the past" when forming other

review committees pursuant to the Handbook.                         "In our handbook,"

Bunnow testified, "we have a process where we advertise or have

applications that go out and say that we are currently seeking

teachers . . . that are stakeholders in the curriculum, either

teach it, or have taught it, or have some knowledge related to

the     intent     of    the   committee."          As     a     result     of     Bunnow's

solicitations,          17   people    came    forward     and      were    selected     for

membership on CAMRC.            The 17 members included eleven teachers,
three Communications Arts Curriculum Support Specialists, one

      10
       As Bunnow put it, "[Rule] 361.1 and the ACI Handbook is
the process that we did follow because Superintendent Allinger
asked us to address the parent concerns."     This is consistent
with the Board's and CAMRC's discovery responses, which stated
that "CAMRC was created pursuant to a modified 6-year curriculum
cycle, a process which is enumerated in the ACI Handbook." The
Board and CAMRC further explained that "CAMRC's purpose and
tasks are clearly enumerated by the ACI Department, and ACI
Department policy guided CAMRC through the modified curriculum
process, as dictated by the ACI Department." Further, "CAMRC's
membership was determined as set forth in the ACI Handbook."


                                              9
                                                                    No.      2015AP231



Library Media Specialist, and one high school principal.                      Bunnow

herself served as chair of the committee.

                 C.   The Functions and Operation of CAMRC

      ¶12    CAMRC held its first meeting on Monday, October 3,

2011, and the full committee met a total of eight times, always

on a Monday at 3:45 p.m. in the same location.                  Although CAMRC

did not revise the entire curriculum for Communications Arts,

CAMRC performed many of the other functions that the Handbook

assigns     to   review   committees.         It   identified   a     list     of   93

potential books for the course, it reviewed them in light of

course standards, it put a proposed list out for public input,

and it voted on which books to include.                    CAMRC arrived at a

final list of two dozen books to recommend to the Board.                      All of

these steps were taken in accord with duties assigned to review

committees by the Handbook.

      ¶13    At that point in the process, Bunnow testified, "[w]e

finished up the process as designed.               We took it as an item for

consideration to the Board."            The book list was presented to the
Board's Programs and Services Committee, which voted to approve

the list and bring it before the full Board.                    The full Board

voted to approve the list on April 23, 2012.                 Bunnow confirmed

in   her    testimony     that   this   "process     was   authorized        through

[Rule] 361.1 and the ACI Handbook."

      ¶14    The Board, too, understood CAMRC to be following the

Handbook process for review committees.              Shortly after CAMRC was

formed,     Bunnow      and   Steinhilber      had    brought    an       "item     of
information" before the Board explaining that they had created
                                         10
                                                                      No.    2015AP231



CAMRC      under    a    modified       version   of    the    Handbook's    review-

committee process to review the book list for Communications

Arts 1.       The Board had an opportunity to ask questions or to

request a vote if it did not approve of the modifications to the

review-committee process for CAMRC.                    Diane Barkmeier, a member

of the Board, testified that her understanding was that CAMRC

was   "part    of       the   curriculum    and     materials     review    process."

Recalling the Board's approval of CAMRC's recommendations for

the Communications Arts 1 book list, Barkmeier testified:

      Q:      So — But what the Board, in essence, sets up here
              is procedures under the rule and under the
              handbook that review committees like CAMRC are
              supposed   to  follow   as   they  formulate  the
              recommendations to the Board, correct?

      A:      Correct.        . . .

      Q:      And then CAMRC comes to the full Board on April
              23,   2012,   to   see   if  you'll   adopt the
              recommendations   at   the  suggestion   of the
              committee, right?

      A:      Correct.

      Q:      And you voted to adopt the recommendations of
              CAMRC as the new educational materials for the
              district, right?

      A:      We did . . . .          As a Board.

      Q:      And all of that process is the process set forth
              in rules 361 or 361.1 and the ACI Handbook,
              right?

      A:      Right.
      ¶15     In    short,      every    school     official     involved    in   the

process       (including        the      Board,     the       Superintendent,     and
Steinhilber and Bunnow) understood CAMRC to have been extant

                                            11
                                                                                        No.    2015AP231



pursuant     to        the    authority           of    Rule       361    and    the    Handbook       as

approved         by    the       Board,      for       the    purpose       of       performing       the

delegated         functions            of     reviewing            curriculum         materials       and

presenting them for Board approval.

                                   D.       Procedural History

      ¶16        Although         it        was     Krueger's            request       that    spurred

District officials to form CAMRC pursuant to a modified version

of the Handbook process to review the Communications Arts 1 book

list,      the    District         did       not       permit      Krueger       to    attend       CAMRC

meetings.             He   asked       to    attend,         but    the    District       denied      his

request and informed him that CAMRC meetings were not open to

the   public.              The    District         took      the     position         that    the    open

meetings law did not apply to CAMRC.

      ¶17        On    July       29,       2013,       Krueger       filed      a     complaint      in

Outagamie County circuit court, alleging violations of the open

meetings law.11              The Board and CAMRC moved for summary judgment,

and the circuit court granted their motion.

      11
       A person may not sue to enforce the open meetings law
unless the person has first filed a verified complaint with the
district attorney.   See Journal Times v. City of Racine Bd. of
Police and Fire Comm'rs, 2015 WI 56, ¶¶51-52, 362 Wis. 2d 577,
866 N.W.2d 563 (refusing to address an open meetings claim where
the procedures for filing suit under the open meetings law were
not followed).    Only "[i]f the district attorney refuses or
otherwise fails to commence an action to enforce this subchapter
within 20 days after receiving a verified complaint" may the
person "bring an action . . . on his or her relation in the
name, and on behalf, of the state."       Wis. Stat. § 19.97(4).
Here, it is not disputed that Krueger properly filed a verified
complaint with the Outagamie County district attorney at least
20 days before commencing this action in the name of the State.


                                                       12
                                                                         No.     2015AP231



       ¶18    Krueger appealed, and the court of appeals affirmed.

The court of appeals considered it dispositive that CAMRC was

created by District officials in response to Krueger's request,

rather than by the Board directly.                   Krueger, unpublished slip

op., ¶¶18-21.       The court of appeals relied on the fact that Rule

361    did   not   expressly      create     CAMRC   and     that      nothing    in    the

Handbook mandated that CAMRC, specifically, be created.                                 See

id., ¶7.      The court of appeals viewed CAMRC as an ad hoc group

of government employees rather than as a governmental body that

was subject to the open meetings law.

       ¶19    Krueger     petitioned       this   court    for     review,      which    we

granted on October 11, 2016.

                            II.        STANDARD OF REVIEW

       ¶20    At issue in this case is whether the lower courts

properly      interpreted        and    applied   the      open     meetings     law     in

granting summary judgment to the Board and CAMRC.                              This is a

question of statutory interpretation for our independent review.

Journal Times v. City of Racine Bd. of Police and Fire Comm'rs,
2015 WI 56,   ¶42,    362 Wis. 2d 577,       866 N.W.2d 563.           "When    a

circuit      court's    ruling     on     motions    for     declaratory         judgment

depends on questions of law, we review the ruling de novo."

Gister v. Am. Family Mut. Ins., 2012 WI 86, ¶8, 342 Wis. 2d 496,

818 N.W.2d 880.           We review questions of law "independently of

the circuit court and court of appeals but benefiting from their

analyses."         State     v.        Popenhagen,    2008 WI 55,     ¶32,     309
Wis. 2d 601, 749 N.W.2d 611.
                                  III.     DISCUSSION
                                            13
                                                                       No.   2015AP231



              A.     The Definition of a "Governmental Body"

       ¶21    Wisconsin's open meetings law begins by declaring that

"the    public     is   entitled     to   the     fullest    and     most    complete

information regarding the affairs of government as is compatible

with    the    conduct     of     governmental        business."        Wis.    Stat.

§ 19.81(1).          Toward   that    end,     the    law   requires    that    every

meeting of a "governmental body" be preceded by public notice

and kept open to the public, except where a statutory exception

authorizes the body to meet in closed session.                       See generally

Wis. Stat. §§ 19.81-19.85.

       ¶22    Our focus today is on the threshold question of when

the open meetings law applies.            An entity is subject to the open

meetings law if it is a "governmental body" as defined in Wis.

Stat. § 19.82(1).         The statute provides, in relevant part, that

"'[g]overnmental body' means a state or local agency, board,

commission,        committee,     council,       department     or     public    body

corporate      and      politic      created     by     constitution,        statute,

ordinance, rule or order . . . or a formally constituted subunit
of any of the foregoing . . . ."               § 19.82(1).12



       12
       The rest of the definition, which we need not address in
this case, provides that "governmental body" also includes "a
governmental or quasi-governmental corporation except for the
Bradley center sports and entertainment corporation; a local
exposition district under subch. II of ch. 229; [or] a long-term
care district under s. 46.2895."     Wis. Stat. § 19.82(1).   It
also "excludes any such body or committee or subunit of such
body which is formed for or meeting for the purpose of
collective bargaining under subch. I, IV, or V of ch. 111." Id.

                                                                        (continued)
                                          14
                                                                No.    2015AP231



      ¶23    This        definition    imposes     certain      requirements,

including the requirement that the entity must take one of seven

forms: a "state or local agency, board, commission, committee,

council, department or public body corporate and politic."                 Wis.

Stat. § 19.82(1).          The adjectives "state or local" modify each

item on this list,13 indicating that the entity must be a part of

either     state    or   local   government.     The   entity   must   also   be

"created by constitution, statute, ordinance, rule or order."

Id.      Taken together, these provisions define a "governmental

body" not by the purpose behind its formation or by the subject

matter of its meetings, but simply by two criteria: (1) the form

it takes and (2) the source of its existence in a constitution,

statute, ordinance, rule, or order.

      ¶24    First, a governmental body must take the form of a

"state or local agency, board, commission, committee, council,

department or public body corporate and politic."                 Wis. Stat.


     We also note that some entities that fit the statutory
definition nevertheless may be exempt from the open meetings law
for constitutional reasons. See State ex rel. Lynch v. Dancey,
71 Wis. 2d 287, 295-96, 238 N.W.2d 81 (1976) (holding that the
supreme court's superintending authority over the judicial
system preempted the application of the open meetings law to a
body created by and under the authority of the court).
      13
       "In the absence of some other indication, the modifier
reaches the entire enumeration."     Antonin Scalia & Bryan A.
Garner, Reading Law: The Interpretation of Legal Texts 147
(2012) (citing Ward Gen. Ins. Servs. v. Employers Fire Ins., 7
Cal. Rptr. 3d 844, 849 (Ct. App. 2003) ("Most readers expect the
first adjective in a series of nouns or phrases to modify each
noun or phrase in the following series unless another adjective
appears.")).


                                       15
                                                                        No.     2015AP231



§ 19.82(1).        We gain additional insight into what this requires

from other parts of the open meetings law.                     In particular, we

note that a "meeting" of a governmental body is defined as "the

convening of members of a governmental body for the purpose of

exercising     the      responsibilities,        authority,       power    or      duties

delegated to or vested in the body."                § 19.82(2).         This implies

that a governmental body must have a defined membership, because

without clarity as to who is and who is not a member, it could

be impossible to determine when a sufficient number of members

is assembled to constitute a "meeting" of the body.                           See State

ex rel. Newspapers, Inc. v. Showers, 135 Wis. 2d 77, 102, 398
N.W.2d 154 (1987) (holding that a meeting of a governmental body

does   not    occur     unless    "the    number    of     members      present      [is]

sufficient to determine the parent body's course of action").

Further,     the     statutory     definition      of     "meeting"       states     that

particular responsibilities, authority, power or duties must be

delegated to or vested in the body, as distinct from the members

individually.        Wis. Stat. § 19.82(2); see State ex rel. Lynch v.
Conta, 71 Wis. 2d 662, 681, 239 N.W.2d 313 (1976) (noting that a

necessary      characteristic        of    a     governmental       body      is     that

"collective power" has been conferred upon it).

       ¶25    Second,    the     governmental      body    must    be     "created     by

constitution, statute, ordinance, rule or order."                          Wis. Stat.

§ 19.82(1).        In the general sense of the word, to "create" means

to   "cause    to     exist;     bring    into    being."         Create,       American

Heritage     Dictionary     438     (3d   ed.    1992).       In    light       of   this
definition, there must be a constitutional provision, statute,
                                          16
                                                                      No.     2015AP231



ordinance, rule, or order that caused a governmental body to

exist where none existed before.                 In order to cause a body to

exist, the relevant directive must confer upon it the collective

"responsibilities,           authority,     power     or    duties"         that    are

necessary    to    a   governmental       body's    existence    under      the    open

meetings law.        See 78 Wis. Op. Att'y Gen. 67, 69 (1989) (OAG 13-

89) ("The board would, therefore, be creating a committee by

order     whenever     it    authorizes    the     committee    and   assigns      the

duties and functions of the committee.").14

     ¶26     For these reasons, the creation of a governmental body

is not triggered merely by "any deliberate meetings involving

governmental business between two or more officials."                        Showers,
135 Wis. 2d at         98.     Loosely organized, ad hoc gatherings of

government        employees,      without        more,     do   not      constitute

governmental bodies.          See 57 Wis. Op. Atty. Gen. 213, 216 (1968)

(explaining that "meetings between the [] head of a department

and . . . the entire staff of a department" were not covered by

the former version of the open meetings law "because the staff
does not constitute a body").             Rather, an entity must exist that

     14
       "The opinions of the Attorney General are not binding on
the courts but may be given persuasive effect."        Milwaukee
Journal Sentinel v. City of Milwaukee, 2012 WI 65, ¶41, 341 Wis.
2d 607, 815 N.W.2d 367.       Opinions of the Attorney General
interpreting the public records and open meetings laws have
"special significance . . . inasmuch as the legislature has
specifically authorized the Attorney General to advise any
person about the applicability of the Law." Id.; see Wis. Stat.
§ 19.98 ("Any person may request advice from the attorney
general as to the applicability of this subchapter under any
circumstances.")


                                          17
                                                                            No.     2015AP231



has the power to take collective action that the members could

not take individually.             See id. at 218 (concluding that the

faculty of a state university was a body covered by the former

version of the open meetings law, in part because, under the

"faculty handbook, constitution and bylaws, . . . the structure

of    that    faculty     body   does   indeed     provide       for       the    taking    of

formal actions, as a body, with regard to delegated policy-

making       and   administrative       functions.")            As     this      court     has

succinctly put it, "the question of whether a particular group

of members of the government actually compose a governmental

body is answered affirmatively only if there is a 'constitution,

statute, ordinance, rule or order' conferring collective power

and defining when it exists."             Conta, 71 Wis. 2d at 681.

                     B.    CAMRC Was a "Governmental Body"

       ¶27     Applying these principles, we conclude that CAMRC was

a committee created by rule under Wis. Stat. § 19.82(1).                             First,

it qualifies as a "committee" for purposes of the open meetings

law because it had a defined membership of 17 individuals upon
whom    was    conferred     the   authority,      as    a     body,       to    review    and

select       recommended     educational          materials          for    the     Board's

approval.           This    authority        to    prepare       formal          curriculum

recommendations for Board approval was not exercised by teachers

and    curriculum       specialists     on    their     own.         The    Board——acting

through Rule 361 and the Handbook——provided that the members of

review committees would exercise such authority collectively, as

a body.        Second, CAMRC was created by rule because District
employees, when they formed CAMRC, relied on the authority to
                                             18
                                                                           No.   2015AP231



form review committees that was delegated to them by Rule 361

and the Handbook.

                            1.   CAMRC Was a "Committee"

    ¶28        The parties appear to agree that CAMRC took the form

of a "committee" for purposes of the open meetings law, and they

focus     their       dispute     instead    on       the    second       part   of    the

definition.          But we are not bound by the parties' concessions.

See State v. Hunt, 2014 WI 102, ¶42 n.11, 360 Wis. 2d 576, 851
N.W.2d 434.          We therefore briefly explain why we agree that

CAMRC was a "committee" under Wis. Stat. § 19.82(1).

    ¶29        First, CAMRC was formed as a collective entity with a

defined membership of 17 particular individuals.                          Although these

individuals volunteered, and Bunnow suggested that more would

have been welcome to join, the 17 nevertheless constituted a

defined membership selected pursuant to the procedures set forth

in the Handbook.             Bunnow testified that all 17 members were

present and voting at all CAMRC meetings, except for a final

meeting which Bunnow characterized as merely a "subcommittee"
meeting.

    ¶30        Nor    was   CAMRC   simply       a    loosely      organized,     ad   hoc

gathering       of    employees     meeting          to    share    knowledge     or    to

facilitate their existing job duties.                      As members of CAMRC, the

17 teachers, curriculum specialists, and others were meeting to

fulfill    a    collective        responsibility          that     Rule    361   and   the

Handbook       had     assigned     to   review           committees,      namely,     the

responsibility to review the book list for the Communications
Arts 1 course and to recommend revisions to that book list to
                                            19
                                                                              No.    2015AP231



the    Board     for    formal     approval.           The    Board-approved         Handbook

vested    review        committees      such      as    CAMRC       with     the    power     to

"identify possible materials/resources" and ultimately "make[]

the    selection"        of    which     materials           or    resources       should    be

recommended to the Board.                None of the teachers or curriculum

specialists on CAMRC would have had this authority individually,

but as members of CAMRC, they were empowered to vote on how

CAMRC should exercise its collective authority as a body.

       ¶31     That CAMRC called itself a "committee," kept minutes,

and    recorded        attendance      and   votes      are        informative,      but    not

dispositive, facts.            The essential elements of the form that an

entity must take in order to be a governmental body are (1) a

defined        membership        and     (2)       collective          responsibilities,

authority, power, and duties vested in the body as a whole,

distinct from the individual members.                         CAMRC met both of these

elements, and therefore we have no difficulty concluding that it

was a "committee" under the definition in Wis. Stat. § 19.82(1).

                          2.   CAMRC Was Created By Rule
       ¶32     We conclude that CAMRC was created by rule, because

Rule 361 and the Handbook together constituted a "rule" under

Wis.     Stat.    § 19.82(1)        that     authorized            CAMRC     to    exist    and

conferred collective authority on it.

       ¶33     The open meetings law does not define the term "rule,"

so we look to its common usage.                    "Statutory language is given

its    common,         ordinary,       and   accepted             meaning,    except        that

technical or specially-defined words or phrases are given their
technical or special definitional meaning."                          State ex rel. Kalal
                                             20
                                                                     No.     2015AP231



v. Cir. Ct. for Dane Cty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681
N.W.2d 110.       The common definition of a "rule" includes "[a]n

authoritative, prescribed direction for conduct, especially one

of the regulations governing procedure in a legislative body."

Rule, American Heritage Dictionary 1577 (3d ed. 1992).15                      We see

no indication in the open meetings law that "rule" should be

given a peculiar technical meaning instead of being "liberally

construed" along with the rest of the open meetings law.                           See

Wis. Stat. § 19.81(4).           Therefore, for purposes of the open

meetings     law,     we   conclude        that    a     "rule"     includes       any

authoritative,      prescribed     direction       for   conduct,    such     as   the

regulations governing procedure in a governmental body.16

     ¶34   Here, Rule 361 and the Handbook constituted a "rule"

because    they     were   adopted    by     the    Board     to    prescribe      the

procedures    for     District     employees       to    follow     in     reviewing

educational    materials     and     presenting        them   to   the     Board   for

     15
       "Resort to definitions, statutory or dictionary, is
appropriate for the purpose of determining meaning that is plain
on the face of the statute." State ex rel. Girouard v. Cir. Ct.
for Jackson Cty., 155 Wis. 2d 148, 156, 454 N.W.2d 792 (1990).
     16
       Our recognition that the term "rule" in Wis. Stat.
§ 19.82(1) should be given a common, ordinary, and accepted
meaning is not inconsistent with the Attorney General's
interpretation of the term "order" in § 19.82(1), which also is
derived from a common dictionary definition.    See 78 Wis. Op.
Att'y Gen. 67, 68-69 (1989) (OAG 13-89) (defining "order" to
include "an authoritative mandate usu[ally] from a superior to a
subordinate" and explaining that "[n]either the statute nor the
dictionary definition require that the order be formal.      All
that is required to create a governmental body is a directive
creating the body and assigning it duties.")


                                       21
                                                                            No.     2015AP231



approval.       Specifically, Rule 361 provided that "[t]he selection

of    educational      materials       is     delegated        to   the    professionally

trained and certified personnel employed by the school system"

and that the Board-approved "Handbook delineates the processes

leading to Board approval for curriculum revision, adoption of

new courses, and implementation of curriculum materials."                                 The

processes set forth in the Handbook specifically provided for

the creation of review committees for this purpose.                                  As the

Board and CAMRC stated in their discovery responses, "Review

committees are tasked with duties such as reviewing existing

curriculum,      reviewing        possible     materials/resources            to    support

the    curriculum,       and   writing        course     and     program     curriculum."

Ultimately, "the curriculum recommendations are presented to the

Board of Education for approval."

       ¶35     Therefore, Rule 361 and the Handbook authorized CAMRC

to exist and conferred on it the collective authority to review

curriculum materials and make a recommendation to the Board.

Steinhilber      and     Bunnow      simply    put      the    Handbook     process       into
action   when     they    formed      CAMRC        to   review      the   book     list   for

Communications Arts 1.                As Bunnow testified,                "[w]e used the

process that was in place through [Rule 361] in the Handbook in

a modified process."            Although Bunnow and Steinhilber modified

the Handbook process somewhat, in that CAMRC reviewed only the

book    list    "because       the    concern       that      was   brought       forth   was

related to the materials," Steinhilber agreed that CAMRC was a

review       committee    operating         under       the    Handbook,      and    Bunnow


                                              22
                                                                            No.      2015AP231



similarly agreed that Rule 361 and the Handbook provided the

sole authority for CAMRC to exist.

       ¶36    Underscoring the nature of the rule under which CAMRC

was formed is the fact that, after forming CAMRC, Bunnow went

before the Board to explain how the Handbook procedures had been

modified      to    create      CAMRC.      The      Board    had    a    chance     to   ask

questions, and it permitted CAMRC to continue.                              Barkmeier, a

member of the Board, testified that she understood CAMRC to be

"part of the curriculum and materials review process."                                Bunnow

testified that CAMRC "finished up the process as designed" when

it ultimately presented its recommended book list to the Board

for approval, and this "process was authorized through [Rule

361] and the ACI Handbook."

       ¶37    Accordingly,         we    conclude     that    CAMRC      was   created      by

Rule    361    and        the     Handbook,        because    even       though      it   was

Steinhilber and Bunnow who put the Handbook process into action

when they formed CAMRC, it was the Board's Rule 361 and the

Board-approved Handbook that authorized review committees like
CAMRC   to     be       created    and    conferred      on    them      the   collective

authority          to      review        curriculum          materials         and        make

recommendations to the Board.

       ¶38    The court of appeals reached the opposite conclusion,

reasoning that neither Rule 361 nor the Handbook "created" CAMRC

because CAMRC "was not created based on any specific provision

of either" Rule 361 or the Handbook.                    Krueger, unpublished slip

op., ¶7.      The court found it dispositive that CAMRC was formed
not by a directive of the Board but by Steinhilber and Bunnow,
                                              23
                                                                             No.   2015AP231



acting "on their own initiative" and "borrow[ing] concepts from

Board Rule 361.1 and the ACI Handbook."                  Id., ¶¶7, 21.

    ¶39     In light of the extensive testimony about how CAMRC

was understood to be one of the review committees authorized by

the Board through Rule 361 and the Handbook——albeit using a

somewhat modified process——we do not find the court of appeals'

distinction persuasive.            We agree with the Attorney General's

opinion   that    a    committee    is       created    whenever         a   governmental

body, by rule, "authorizes the committee and assigns the duties

and functions of the committee."                  See 78 Op. Att'y Gen. 67, 69

(1989) (OAG 13-89).         Here, it was the Board's Rule 361 and the

Board-approved        Handbook——not      a    directive        from   Steinhilber         or

Bunnow——that provided the legal authority for CAMRC to exist and

set forth CAMRC's duties and functions.                       Although the Handbook

did not specifically constitute CAMRC by name, it authorized

review    committees     like   CAMRC        to   exist       and   to       exercise    the

Board's delegated authority over curriculum review.                           It was that

authority that Steinhilber and Bunnow relied on when they formed
CAMRC to review the Communications Arts 1 book list.

    ¶40     For   the    same   reason,        the     fact    that      CAMRC     did   not

follow all Handbook procedures to the letter is not dispositive.

For example, the Handbook provided for the members of a review

committee to include five administrators (one each from a high

school and a middle school and three from an elementary school).

By contrast, CAMRC included only one high school administrator,

and it otherwise consisted of teachers and curriculum support
specialists, along with a library media specialist.                                However,
                                         24
                                                                                  No.     2015AP231



Bunnow and Steinhilber testified that the Handbook process was

adjustable depending on the purpose of the particular review

committee, and the membership of review committees often varied.

Here,    CAMRC      was    tasked    with       reviewing         the     book     list     for   a

particular class and making recommendations to the Board, and if

it served that goal to have a greater proportion of teachers on

the    committee,         along    with     a     library         media    specialist,           the

Handbook did not prohibit such modifications.                             In no way did the

composition of CAMRC affect its authority to act as a review

committee under Rule 361 and the Handbook.

       ¶41    Krueger also argues, in the alternative, that CAMRC

was created by "order" of Steinhilber or Bunnow.                                  The court of

appeals held that this argument was forfeited because it first

appeared in Krueger's reply brief.                           On appeal, Krueger renews

this argument, but we need not resolve it because we hold that

CAMRC   was    created       by    rule     under      Rule       361   and   the       Handbook.

Krueger's arguments as to why CAMRC might alternatively have

been created by "order" do nothing to disturb our conclusion.
       ¶42    Finally,      the     Board       and    CAMRC      argue    that         subjecting

committees       like      CAMRC     to     the       open    meetings        law       would     be

detrimental to the functioning of government.                              But our task is

to    apply   the    open       meetings     law      as     it    is   written.           If   the

District "seeks change in the statutory provisions [of the open

meetings      law],        it      must     direct           those      concerns          to     the

legislature."             Journal     Times,          362 Wis. 2d 577,          ¶52.          We,

however,      "presum[e]          that    the        legislature          chose     its        terms
carefully and precisely to express its meaning," Ball v. Dist.
                                                25
                                                                        No.       2015AP231



No. 4, Area Bd. of Vocational, Technical & Adult Educ., 117 Wis.
2d 529, 539, 345 N.W.2d 389 (1984), and we are not at liberty to

exempt CAMRC from the definition of "governmental body" simply

because government officials would find it convenient.                              "Mere

government inconvenience is obviously no bar to the requirements

of the [open meetings] law."               Conta, 71 Wis. 2d at 678.

                                     IV.   CONCLUSION

      ¶43     For all of these reasons, we reverse the decision of

the   court    of   appeals      and       hold   that   CAMRC    was   a     "state    or

local . . . committee . . . created by . . . rule" and therefore

met     the   definition        of    "governmental       body"     under     the     open

meetings law.        See Wis. Stat. § 19.82(1).                Where a governmental

entity adopts a rule authorizing the formation of committees and

conferring on them the power to take collective action, such

committees are "created by . . . rule" under § 19.82(1) and the

open meetings law applies to them.                     Here, the Board's Rule 361

provided that the review of educational materials should be done

according     to    the   Board-approved           Handbook.      The   Handbook,       in
turn,    authorized       the   formation         of   committees   with      a   defined

membership and the power to review educational materials and

make formal recommendations for Board approval.                         Because CAMRC

was formed as one of these committees, pursuant to the authority

delegated from the Board by Rule 361 and the Handbook, it was

"created by . . . rule" and therefore was a "governmental body"

under § 19.82(1).




                                             26
                                                               No.   2015AP231



    By   the   Court.—The   decision   of   the   court   of     appeals   is

reversed, and the cause is remanded to the circuit court for

further proceedings consistent with this opinion.




                                  27
             No.   2015AP231



APPENDIX A




    1
    No.   2015AP231




2
    No.   2015AP231




3
    No.   2015AP231




4
    No.   2015AP231




5
    No.   2015AP231




6
    No.   2015AP231




7
             No.   2015AP231



APPENDIX B




    1
    No.   2015AP231




2
    No.   2015AP231




3
    No.   2015AP231




4
                                                         No.   2015AP231.ssa


    ¶44      SHIRLEY S. ABRAHAMSON, J.      (concurring).      The instant

case traverses the Open Meetings Law and public education.              The

Open Meetings Law1 reflects Wisconsin's deep commitment to open

and transparent government.2        Education is a key constitutional

function of Wisconsin government.        Wis. Const. Art. X.

    ¶45      Our democratic system of government——as well as the

well-being     of   each   person   in   this    state   and   the    sound

functioning of our economic system——depends on a well-educated

population.     "Wisconsin students have a fundamental right to an

equal   opportunity    for   a   sound   basic   education.      An   equal

opportunity for a sound basic education is one that will equip

students for their roles as citizens and enable them to succeed

economically and personally."        Vincent v. Voight, 2000 WI 93,

¶3, 236 Wis. 2d 588, 614 N.W.2d 388.

    ¶46      Parental and public involvement in education is, in my

opinion, indispensable, and is legislatively protected by the

Open Meetings Law.         It is not, however, in the parents' or

public's interest to make every collaborative decision made by




    1
       See generally Wisconsin Statutes Chapter 19, Subchapter V
entitled Open Meetings of Governmental Bodies, Wis. Stat.
§§ 19.81-98.
    2
       State v. Beaver Dam Area Dev. Corp., 2008 WI 90, ¶2, 312
Wis. 2d 84, 752 N.W.2d 295.


                                     1
                                                              No.   2015AP231.ssa


educators subject to the strictures of the Open Meetings Law.3

The application of the Open Meetings Law to education (or any

other government function) is not without limits.

     ¶47   The   legislative     declaration   of    policy     in    the   Open

Meetings Law states in full as follows:

     In recognition of the fact that a representative
     government of the American type is dependent upon an
     informed electorate, it is declared to be the policy
     of this state that the public is entitled to the
     fullest and most complete information regarding the
     affairs of government as is compatible with the
     conduct of governmental business.
Wis. Stat. § 19.81(1) (emphasis added).4

     ¶48   Indeed   the   Open   Meetings   Law     conveys    limits.       The

legislature intended the Law to be construed liberally but not

so that it impedes the functioning of government.                    On the one

hand, the legislature's declaration of policy explicitly states:

The policy of the state is that the public have the fullest and

most complete information regarding the affairs of government.

On the other hand, the legislature's declaration of policy also

proclaims a countervailing concern and limitation:                    The Open

     3
       "Even though Wisconsin courts have not specifically
addressed this issue, the extensive federal case law in this
area   establishes   that   parents simply  do   not  have   a
constitutional right to control each and every aspect of their
children's education and oust the state's authority over that
subject."    Larson v. Burmaster, 2006 WI App 142, ¶39, 295
Wis. 2d 333, 720 N.W.2d 134.
     4
       See also Wis. Stat. § 19.31 (providing that the policy of
the public records law is to ensure that the public has access
to "the greatest possible information regarding the affairs of
government and the official acts of those . . . who represent
them.") (emphasis added).


                                     2
                                                                 No.   2015AP231.ssa


Meetings Law prevails "as is compatible with the conduct of

governmental business."

     ¶49   Both    aspects     of    the     legislative     policy         statement

should guide this court's interpretation and application of the

Open Meetings Law in the instant case.                Government operations

should be open and transparent to the fullest extent possible.

But, the Open Meetings Law should not be interpreted to apply to

every meeting between administrators and employees and others to

discuss how to implement specific policies or programs or how to

do their day-to-day jobs.            These kinds of meetings take place

routinely, and as the Department of Justice has advised:                       "They

cannot be made subject to the open meetings law because to do so

would make it impossible to carry out the day-to-day business of

government."5

     ¶50   To    distinguish    between      these   two   kinds       of    meetings

under the Open Meetings Law is the difficult issue presented.

     ¶51   The    importance    of    this    case   to    the   public       and   to

school officers and employees for the transparent and effective


     5
       Letter from Assistant Attorney General Mary Woolsey
Schlaefer to Jim Pepelnjak of the Milwaukee Journal Sentinel
Inc. (June 8, 1998). See also Wisconsin Department of Justice's
Wisconsin Open Meetings Law Compliance Guide 7 (Nov. 2015) ("The
definition of a 'governmental body' is only rarely satisfied
when groups of a governmental unit's employees gather on a
subject within the unit's jurisdiction."); Letter from Assistant
Attorney General Thomas C. Bellavia to Joe Tylka (June 8, 2005)
(the Open Meetings Law does not apply to "meetings of groups of
government officials and employees that are not established
pursuant to some such informal directive, but that simply meet
together on an ad hoc basis in the interest of governmental
efficiency . . . .)".


                                       3
                                                                   No.    2015AP231.ssa


operations   of    a   school    system     is    evident    from    the     numerous

briefs the court has received from many stakeholders:

        • The parent (John Krueger) has submitted briefs;

        • The Appleton Area School District Board of Education

          and Communication Arts 1 Materials Review Committee

          have jointly submitted a brief;

        • The Wisconsin Department of Justice has submitted a

          non-party amicus brief;6

        • The     Wisconsin      Freedom     of    Information       Council,      the

          Wisconsin        Newspaper    Association,         and    the     Wisconsin

          Broadcasters Association have jointly submitted a non-

          party amicus brief; and

        • The     Wisconsin      Counties        Association,      the    League    of

          Wisconsin Municipalities, the Wisconsin Association of

          School Business Officials, the Wisconsin Association

          of      School    Personnel       Administrators,         the     Wisconsin

          Association of School Boards, the Wisconsin Council

          for      Administrative         Services,     the        Association      of
          Wisconsin        School   Administrators,          and    the     Wisconsin

          Association       of    School     District       Administrators        have

          jointly submitted a non-party amicus brief.

    ¶52   All the briefs, including the Department of Justice's

brief, agree that this court's guidance is needed to develop the


    6
       The Department of Justice's brief did not focus on the
facts of the instant case.    The Department of Justice did not
support either John Krueger or the School Board regarding the
application of the Open Meetings Law to the instant case.


                                        4
                                                                             No.    2015AP231.ssa


definition         of    "governmental    body"          in    the    Open    Meetings       Law.

They       agree    that    more    clarity        is     needed      than     is     currently

provided      by     the    Department    of       Justice's         formal    and     informal

communications.            Clarity is needed because government functions

best       when    it     has   clearly   defined             and    uniformly      applicable

standards.

       ¶53        The briefs are, however, far from agreement as to what

the court's guidance should be, even when they agree on the

bottom line, that is, even when they agree whether CAMRC is or

is not a governmental body subject to the Open Meetings Law.7                                  (I

shall refer to CAMRC as the Review Committee.)

       ¶54        I focus, as the majority opinion and briefs do, on the

word "create" in Wis. Stat. § 19.82(1) as the significant word

in the instant case in determining whether the Review Committee

fits within the definition of "governmental body" in the Open

Meetings          Law.      The    definition            of    "governmental         body"     is

important because the Open Meetings Law applies to every meeting

of a governmental body.               Wis. Stat. § 19.83(1).                   "Governmental
body" is defined in § 19.82(1) as follows:

       (1) "Governmental body" means a state or local agency,
       board, commission, committee, council, department or
       public   body   corporate  and   politic  created   by
       constitution,     statute,    ordinance,    rule    or
       order . . . . (Emphasis added.)
       ¶55        Whether the Review Committee is a governmental body

subject      to     the    Open    Meetings        Law    is    a    close    call     for   me.


       7
       "CAMRC" is used by the majority opinion. CAMRC refers to
the Communication Arts 1 Materials Review Committee.


                                               5
                                                                         No.    2015AP231.ssa


Indeed, at oral argument John Krueger's counsel often stated in

response    to    questions         from   the       court      posing      hypotheticals:

"Line drawing is very difficult."

      ¶56   I am not persuaded by the parent's arguments that a

rule or order created the Review Committee.                          The best that can

be said for the parent's position is that the "creation" in the

instant case may be hazy.

      ¶57   The Department of Justice's                     Wisconsin Open Meetings

Law Compliance Guide (Nov. 2015) at 6 recommends that "[a]ny

doubts as to the applicability of the open meetings law should

be resolved in favor of complying with the law's requirements."

I do not necessarily agree with this recommendation.                                 It fails

to    recognize       the    legislature's           countervailing         interests         of

transparency and effective government operations.                              Furthermore,

the parent in the instant case had access to the work of the

Review Committee through his open records requests, and he had

the opportunity to make his suggestions heard by the Review

Committee.
      ¶58   Moreover,        and    significantly,           an    important         issue    at

this stage of the instant case is not merely the label pinned on

the   Review     Committee         but   rather       the     next    step      should       the

majority     opinion        declare      that      the    Review     Committee         was    a

governmental      body      subject      to     the      Open     Meetings      Law.         The

parent's brief does not request that the acts of the Review

Committee be voided under Wis. Stat. § 19.97(3).

      ¶59   I    do    not     join      the       majority       opinion      for     several
reasons.

                                               6
                                                             No.    2015AP231.ssa


      ¶60    First, the majority opinion gives short shrift to Wis.

Stat. § 19.81(1), the legislative policy requiring transparent

government "as is compatible with the conduct of governmental

business."     The majority opinion seems to read this aspect of

the legislative policy statement out of the Open Meetings Law,

or at the least gives it little or no weight in interpreting the

Open Meetings Law.     Majority op., ¶42.

      ¶61    Yet a court looks at a statement of legislative policy

as an intrinsic guide to meaning.                Schilling v. Crime Victim

Rights Bd., 2005 WI 17, ¶14, 278 Wis. 2d 216, 692 N.W.2d 623;

Wisconsin's Environmental Decade, Inc. v. P.S.C., 69 Wis. 2d 1,

18,   230 N.W.2d 243    (1975);    Letter      from   Assistant     Attorney

General Mary Woolsey Schlaefer to Jim Pepelnjak of the Milwaukee

Journal Sentinel Inc. (June 8, 1998); Wisconsin Bill Drafting

Manual 2017-2018, 7.02.

      ¶62    Second,   I   disagree       with    the    majority     opinion's

conclusion at ¶33 that the word "rule" in Wis. Stat. § 19.82(1)

should be given the dictionary definition that appears in the
1992 version of the American Heritage Dictionary.                  According to

the majority opinion, the definition of "'rule' includes "an

authoritative, prescribed direction for conduct, especially one




                                      7
                                                                        No.   2015AP231.ssa


of the regulations governing procedure in a legislative body."

Majority op., ¶33.8

       ¶63      The        statute,     Wis.          Stat.       § 19.82(1),     defines

"governmental          body,"      inter      alia,    as     a   "committee"    that     is

"created by constitution, statute, ordinance, rule or order."9

Each       of   the        words   in   the     list     beginning     with     the   word

"constitution" is used in common parlance, but each is used in

the    statute        in    a   technical,     legal    sense.       Each     describes   a

written, formal document enacted as required by law.                            Why would

the legislature switch in midsentence and not use the words

"rule or order" in their technical, legal sense?                               Applying a

generally accepted canon of statutory interpretation, I conclude

that the legislature did not make a switch in midsentence.

       8
       A single word can have multiple definitions. The American
Heritage Dictionary provides well over a dozen formulations of a
definition for the word "rule." Likewise, the online version of
the Merriam-Webster Dictionary defines "rule" in over a dozen
ways.   By choosing one definition from the American Heritage
Dictionary without explaining why that definition applies, the
majority opinion overlooks a court's directive in statutory
interpretation:      "Many   words   have   multiple  dictionary
definitions; the applicable definition depends upon the context
in which the word is used."      State ex rel. Kalal v. Circuit
Court for Dane County, 2004 WI 58, ¶49, 271 Wis. 2d 633, 681
N.W.2d 110.   See also Noffke ex rel. Swenson v. Bakke, 2009 WI
10, ¶60, 315 Wis. 2d 350, 383, 760 N.W.2d 156 (Abrahamson, C.J.,
concurring) ("Dictionaries usually furnish more than one meaning
to a word, and a court has to be careful not to select a
friendly definition it likes from the many offered without
explaining its choice.").
       9
       The Open Meetings Law applies to a "governmental body,"
which is defined as "a state or local agency, board, commission,
committee, council, department or public body corporate and
politic created by constitution, statute, ordinance, rule or
order . . . ." Wis. Stat. § 19.82(1) (emphasis added).


                                                8
                                                        No.   2015AP231.ssa


      ¶64   The applicable canon of statutory interpretation is

known by the Latin phrase "noscitur a sociis."          Translated, the

phrase means "it is known by its associates."           In other words,

the   meaning   of   each   word    in   the   string    of    words    of

"constitution, statute, ordinance, rule or order" may be known

from the words accompanying it.10

      ¶65   The words "constitution," "statute," and "ordinance"

describe formal, written documents adopted in accordance with

requirements set forth in law.

      ¶66   The Wisconsin Department of Justice's Wisconsin Open

Meetings Law Compliance Guide (Nov. 2015) at 2 corroborates that

the words "constitution," "statute," and "ordinance" refer to

legal documents under Wisconsin law, stating:

      The words "constitution," "statute," and "ordinance,"
      as used in the definition of "governmental body" refer
      to the constitution and statutes of the State of
      Wisconsin and to ordinances promulgated by a political
      subdivision of the state.11


      10
        Although rules of interpretation serve the court, they
are not absolute rulers of a court's interpretation.    Boardman
v. State, 203 Wis. 173, 176, 233 N.W. 556 (1930) (quoting Benson
v. Chicago, St. P., M. & O. Ry. Co., 77 N.W. 798, 799 (Minn.
1899)).
      11
        The word "ordinance" appears more than 300 times in the
Wisconsin Statutes.   See, e.g., Wis. Stat. § 61.50 relating to
ordinances by villages, and § 62.11 relating to ordinances by
cities.

     The court defined "ordinances" as follows in Wisconsin
Carry, Inc. v. City of Madison, 2017 WI 19, ¶25, 373
Wis. 2d 543, 892 N.W.2d 233:      "[O]rdinances are municipal
legislative devices, formally enacted, that address general
subjects in a permanent fashion."


                                   9
                                                   No.   2015AP231.ssa


    ¶67   The words "rule" and "order" can be interpreted in a

number of ways.   Indeed the briefs offer several alternatives.12



    12
       Some briefs treat "rule or order" as one-and-the same;
other briefs address "order" more specifically.     The brief of
the Department of Justice addresses only the word "order."

     The parent's brief explains that a "rule or order" may
include "any directive, formal or informal, creating a body and
assigning it duties" that "come[s] from governmental bodies,
presiding officers of governmental bodies, or certain government
officials, such as county executives, mayors, or heads of a
state or local agency, department or division" (that is, "a
hierarchical top-down creation of a group"), but only if "the
possibility exists that the real decision-making will happen at
the committee meetings and be rubber-stamped by the governing
board."   Plaintiff-Appellant-Petitioner's Brief and Appendix at
19-20 (internal citations and quotations omitted).

     The School Board's brief seems to agree that a "rule" may
be formal or informal, but asserts that the creation must be
done through an "explicit delegation of authority." Defendant-
Respondents' Brief at 19.

     The brief of the Wisconsin Freedom of Information Council
explains that the "[t]he terms 'rule or order' as used in
Section 19.82 have been broadly construed to include any
directive, formal or informal, that creates a body and assigns
it duties."   The Council clarifies that this definition means
that "the committee need only have come into being through the
agency, participation, or authority of the [rule or order]."
Non-Party Brief and Appendix of the Wisconsin Freedom of
Information Council et al. at 5, 8.

     The Wisconsin Counties Association argues in its brief that
the Attorney General's interpretation of "rule or order" that
includes informal directives is misplaced and that "the Court
should hold that a 'rule or order' is a directive adopted or
issued by an existing governmental body in the normal manner by
which it does its work.       In all [sic] most, if not all,
situations this will be adoption by a majority vote. And, such
formal directives will be recorded in the minutes of the
governmental body."     Non-party Brief of Wisconsin Counties
Association et al. at 11-12.


                                10
                                                                         No.    2015AP231.ssa


       ¶68   It seems most reasonable to me to conclude that the

legislature would use the words in this string uniformly in

their legal meaning in Wisconsin law.13

       ¶69   The       majority       opinion       disagrees.            The      majority

opinion's analysis of the word "rule," as well as its refusal to

consider     the      legislative     policy      section    (see    ¶¶47-48,          60-61,

supra) in interpreting the Open Meetings Law, is at odds with

the analysis this same majority of justices recently set forth

in Wisconsin Carry, Inc. v. City of Madison, 2017 WI 19, ¶¶19-

20, 373 Wis. 2d 543, 892 N.W.2d 233.                    In Wisconsin Carry, the

majority     stated:            "We   are     not    merely      arbiters         of    word

choice. . . . We         find    [plain]     meaning    in    the    statute's          text,

context, and structure . . . ."

       ¶70   I     recognize      that      the   Department        of     Justice      has,

without reference to the canon of noscitur a sociis or any other

authority or rationale, interpreted the phrase "rule or order"

in accordance with common and approved usage and as including

"any    directive,        formal      or    informal,       creating       a     body    and
assigning        it    duties."14           Unfortunately,        the          Department's



       13
       The word "rule" for purposes of state government is
defined in Wis. Stat. § 227.01(13) (including 72 exceptions). I
could find no definition of "rule" regarding local governmental
entities, but the word "rule" is used in the statutes too many
times to count relating to rulemaking by local governmental
entities.
       14
       Wisconsin Department of Justice's Wisconsin Open Meetings
Law Compliance Guide (Nov. 2015) at 2.     See also Letter from
Assistant Attorney General Thomas C. Bellavia to Joe Tylka (June
8, 2005).

                                                                                (continued)
                                             11
                                                       No.   2015AP231.ssa


interpretation of the word "rule" does not, as is demonstrated

in the briefs, provide sufficient clarity and guidance.

    ¶71     Why would the legislature require anything less for a

"rule or order" than a formal written document promulgated by an

appropriate entity?     The Department of Justice has an answer

that should be considered but it is not totally satisfactory.

The Department of Justice is concerned that requiring a formal

document would allow an entity to evade the Open Meetings Law by

adopting    informal   processes.        The   Department    of   Justice

explains:

    If a formal order were required, the open meetings law
    might be evaded by the creation of "informal" bodies.
    Therefore, the interpretation that the open meetings
    law does not require that the order be formal is
    consistent with the statement by the Florida Supreme
    Court that the sunshine law "should be construed so as
    to frustrate all evasive devices."
78 Wis. Op. Atty. Gen. 67, 69 (quoting Wood v. Marston, 442
So. 2d 934, 940 (Fla. 1983)).

    ¶72     I strongly agree with the Department of Justice that

the consequences of an interpretation matter, and a consequence
like evasion of the Open Meetings Law should be considered and




     No entity on the list of state or local bodies created by
resolution, rule, or order in the Wisconsin Department of
Justice's Wisconsin Open Meetings Law Compliance Guide (Nov.
2015) at 3 seems to me to resemble the Review Committee in the
instant case.


                                    12
                                                                   No.   2015AP231.ssa


prevented.15        But   in    an     attempt    to     prevent     evasion,     the

Department of Justice's definition of "rule or order" raises two

basic, serious problems:             The Department's definition is not

tethered to the text and context in which the words are used in

the Open Meetings Law and does not provide sufficient clarity or

guidance.      There should be other ways to prevent evasion.

     ¶73       When I look at the text and context in which the words

"rule     or   order"   are    used,    I    conclude,    in   contrast      to   the

majority opinion, that the word "rule" is not defined by the

1992 version of the American Heritage Dictionary.                         The words

"rule or order" derive their meaning from Wisconsin law, not the

dictionary.

     ¶74       The third reason I disagree with the majority opinion

is that it concludes, majority op., ¶¶33-35, that Rule 361 and

the Handbook, taken together, created the Review Committee.                         I

agree with the court of appeals that the Review Committee was

not created by Rule 361, the Handbook, or any other rule.16



     15
       Consequences    are   an   important    consideration in
interpreting a statute.      See, e.g., Wisconsin Carry, 373
Wis. 2d 543, ¶20 (if an interpretation results in "unreasonable
or absurd" consequences, that interpretation may be rejected);
Anderson v. Aul, 2015 WI 19, ¶114, 361 Wis. 2d 63, 862
N.W.2d 304 (Ziegler, J., concurring) (asserting that the plain
meaning analysis includes consideration of consequences of
alternative interpretations to avoid unreasonable results).
     16
       "Krueger is unable to direct us to any provision of
either authority under which the Review Committee was created."
State ex rel. Krueger v. Appleton Area Sch. Dist. Bd. of Ed.,
No. 2015AP231, unpublished slip op. at ¶18 (Wis. Ct. App. June
28, 2016).


                                            13
                                                                   No.    2015AP231.ssa


      ¶75   Here is how the Review Committee came into existence.

A parent requested Superintendent Allinger to create a new and

alternative   course.         Superintendent       Allinger        then     told     the

District's    Assessment,           Curriculum     and      Instruction             (ACI)

Department to handle the parent's request.                  The ACI Department

head, Kevin Steinhilber, and his immediate subordinate, Nanette

Bunnow, created the Review Committee to address the parent's

request.

      ¶76   Steinhilber       and    Bunnow      decided     that        the    Review

Committee they created would consider the option of creating an

alternative course in response to the parent's request, conduct

an evaluation of the curriculum materials for the Communication

Arts I course to see if different materials could resolve the

parent's concerns, and review the course materials because a

Communication Arts I course materials review was overdue and

would allow Steinhilber and Bunnow to consider the impact that

the   impending    Common     Core     requirements        would     have      on    the

course's materials.17
      ¶77   Steinhilber and Bunnow adapted some of the procedures

set forth in Rule 361 and the Handbook for the creation and

operation of this Review Committee.

      ¶78   The Review Committee was a unique entity created to

respond to a unique concern.

      ¶79   The   rule   on    which    the   majority      opinion        relies     to

establish creation of the Review Committee is Rule 361 adopted

      17
       See Appleton Area School District Board of Education,
Meeting Minutes (Apr. 23, 2012).


                                        14
                                                               No.   2015AP231.ssa


by the Appleton Area School District Board of Education.                      The

full text of this Rule and an excerpt from the Handbook are in

the record and fortunately are attached to the majority opinion.

Examining these documents, a reader cannot find a reference to

the Review Committee at issue in the instant case in Rule 361 or

in the Appleton Area School District Assessment, Curriculum and

Instruction Handbook.

    ¶80    Rule     361    delegates        the    School      Board's      legal

responsibility      for   all    educational      materials,    that    is,   for

curriculum    material      selection       and    revision,     to     District

personnel, namely the District's ACI Department.                Rule 361 does

not expressly create a committee that handles the selection and

revision of educational materials.

    ¶81    Pursuant to Rule 361, the ACI Department developed the

Appleton     Area    School      District      Assessment,      Curriculum      &

Instruction    Handbook     to    guide     its   curriculum     revision     and

materials selection.        The School Board approved the Handbook.

The Handbook delegates authority to the ACI Department to create
a committee that handles full curriculum reviews.

    ¶82    The Review Committee in the instant case was not a

full curriculum review committee and did not even review the

full curriculum for this one course.               It reviewed the booklist

for this one course.          In doing its work, the Review Committee

used some curriculum selection and review procedures that it

adapted from the Handbook.




                                      15
                                                                         No.   2015AP231.ssa


       ¶83   In addition to governing full curriculum review, Rule

361 also sets forth a process for handling parental objections

to educational materials.

       ¶84   Under    Rule   361,    a    process       is   set    up    to    address     a

parent's complaint about educational materials.                           The complaint

would be given to a school official or staff member who is

required to try to resolve the issue informally.                               If informal

resolution      is   ineffective,         Rule    361    creates         an    Educational

Materials Review Committee to address the parental concern and

sets    forth   a    procedure      for    the    Committee        to     follow.          The

Educational      Materials       Review      Committee's           recommendation           is

subject to the Superintendent's review before the School Board

ultimately decides whether or not to adopt the recommendation.

       ¶85   I agree with the court of appeals that the Review

Committee at issue in the instant case did not constitute a Rule

361    Educational     Materials         Review    Committee         and       was   not    a

committee created by Rule 361 or the Handbook to conduct a full

curriculum review.18



       18
       "[H]ere,   neither   Board   Rule  361.1   procedure  was
applicable, because Krueger requested creation of an alternate
course altogether since, in his opinion, 'to review the existing
reading list would have been a waste of time.'      There was no
established district procedure for requesting an alternative
course or responding to such a request. . . . [Steinhilber's and
Bunnow's creation of the Review Committee on their own
initiative] is similar to the second set of facts addressed in
the Tylka letter, at 4, wherein the attorney general's office
opined the open-meetings law would not apply."     State ex rel.
Krueger v. Appleton Area Sch. Dist. Bd. of Ed., No. 2015AP231,
unpublished slip op. ¶¶20-21 (Wis. Ct. App. June 28, 2016).


                                           16
                                                                No.     2015AP231.ssa


      ¶86     In sum, read carefully and liberally, neither Rule 361

nor the Handbook created the Review Committee at issue in the

instant case.        The majority opinion seems to agree with my wrap

up    but    concludes     that    this   omission     in    Rule     361    is   not

meaningful, stating:

      Although   [Rule  361   and] the  Handbook  did   not
      specifically constitute [the Review Committee] by
      name, [they] authorized review committees . . . to
      exist and to exercise the Board's delegated authority
      over curriculum review.
Majority op., ¶39.19

      ¶87     Fourth, the majority opinion, ¶41, states that it need

not   address       the   issue   of   whether   the   Review       Committee     was

created by an order because it holds that it was created by

rule.       The meaning of the word "order" was addressed by several

of the briefs in this court.20

      ¶88     The    parent's     brief   submits   the     following       regarding

government officials creating a governmental body by order :

      19
       The majority opinion relies on depositions to interpret
Rule 361. Is not the interpretation of Rule 361 a question of
law for this court, not for the deponents? The parties' briefs
in this court argue whether the parent's brief (and therefore
the majority opinion) relies on a proper interpretation of the
deponents' responses.   This is a summary judgment case and the
circuit court concluded that no material facts are in dispute.

     I note that the majority opinion states repeatedly that the
Review Committee was "authorized" by Rule 361, rather than using
the statutory language that the Rule "created" the Committee.
      20
       The court of appeals did not address this issue because
the parent did not raise it in the circuit court or in his
initial appellate brief. State ex rel. John Krueger v. Appleton
Area Sch. Dist. Bd. of Ed., No. 2015AP231, unpublished slip op.
¶¶22-26 (Wis. Ct. App. June 28, 2016). See majority op., ¶41.


                                          17
                                                                 No.      2015AP231.ssa

       As a practical and legal matter, governing bodies of
       public entities . . . cannot make every decision; they
       must delegate their authority downward.    In order to
       exercise those delegated powers, government officials
       may   choose   to   create  a   committee   to   gather
       information, make a recommendation, or even make a
       decision.   When an official does so, such committees
       should be subject to the Open Meetings Law . . . .21
       ¶89    The   School    Board's   brief    agrees    that       a   government

official can set up committees as governmental bodies included

within the Open Meetings law.            The Board's position is that the

official must act within the scope of properly delegated or
vested authority.       The Board's view is as follows:

       [I]ndividual government officials, acting within the
       scope of properly delegated authority, may create a
       committee subject to Open Meetings Law by delegating
       authority to the committee which has been lawfully
       charged to the official by the governmental body, in
       this case the school board. . . . Those committees
       then, are to be treated as if they had been directly
       charged by the school board to carry out those
       functions. . . . The mere creation of a committee by
       administrative officials is not enough. The requisite
       conferral     of     power     and     authority     is
       required. . . . While directives from lower level
       executive officials or employees may qualify, the
       directive must have been delegated or redelegated. It
       is not enough for a government official to simply
       create a group to address a governmental function.
       Rather, the governmental function must have been
       delegated or redelegated by the governmental body.22
       ¶90    In its non-party brief in this court, the Department

of    Justice    asks   the    court    to   describe     the    creation       of   a

governmental body by order as follows:

       21
            Plaintiff-Appellant-Petitioner's       Brief        and    Appendix      at
43.
       22
       Defendant-Respondents'            Brief     at      35-37          (citations
omitted).


                                        18
                                                         No.   2015AP231.ssa

      A "governmental body" under Wis. Stat. § 19.82(1) can
      be created by an "order" following a directive from an
      existing governmental body or delegate that authorizes
      the creation of a body and assigns it duties.
      However, the definition of a "governmental body" is
      rarely satisfied when groups of a governmental unit's
      employees gather on a subject within the unit's
      jurisdiction.23
      ¶91    The Department of Justice has also opined about an

"order" by a government official creating a governmental body

under the Open Meetings Law using somewhat different language,

as follows:

      When an individual government official, acting within
      the scope of properly delegated authority, creates an
      advisory body, that body is treated as if it had been
      created directly by the governmental body with
      authority over that official.24
      ¶92    The Wisconsin Freedom of Information Council argues in

its brief that "order . . . must be broadly construed to include

any   directive,   formal   or   informal,   that   creates    a   body   and

assigns it duties."25

      ¶93    The brief of the Wisconsin Counties Association asks

the court to hold that an official

      can create a governmental body subject to the [Open
      Meetings Law] only when the official is acting in the
      stead of the extant governmental body. There must be
      an actual, affirmative delegation of authority.26
      23
       Non-Party Brief and Appendix of the Wisconsin Department
of Justice Attorney General Brad D. Schimel at 13.
      24
       Letter from Assistant Attorney General Thomas C. Bellavia
to Joe Tylka (June 8, 2005).
      25
       Non-Party Brief and Appendix of the Wisconsin Freedom of
Information Council et al. at 5.
      26
           Non-party Brief of Wisconsin Counties Association et al.
at 15.

                                    19
                                                                    No.   2015AP231.ssa


      ¶94        In light of these divergent views and the facts of the

instant case, resolving the meaning of "order" is important. The

majority opinion's discussion of an "order" might have helped

provide clarity and guidance on this difficult question of the

meaning of "order."

      ¶95        The   fifth   reason   that    I    do   not   join   the   majority

opinion is that its mandate is unclear.

      ¶96        The majority opinion clearly reverses the decision of

the court of appeals.            Majority op., ¶2.         It clearly holds that

the Review Committee met the definition of "governmental body"

under      the    Open   Meetings   Law   and       was   subject   to    its   terms.

Majority op., ¶2.          And finally, the majority opinion remands the

cause "to the circuit court for further proceedings consistent

with this opinion."27           Nothing in the majority opinion tells the

circuit court what further proceedings are to be held consistent

with the opinion.

      ¶97        I agree with the parent's briefs on this topic.                   The

parent's brief states that if this court reverses the decision
of the Court of Appeals, this court would also conclude that the

Open Meetings Law applied to the Review Committee.28                         According

to the parent, if the Open Meetings Law applied to the Review

Committee, it is undisputed that the School Board did not comply

with the Open Meetings Law.               The parent's brief proposes that


      27
           Majority op., mandate line after ¶43.
      28
           Plaintiff-Appellant-Petitioner's Brief (John Krueger) at
54.


                                          20
                                                                      No.   2015AP231.ssa


this     court     remand    the     matter      to    the    circuit       court      with

directions to determine costs and attorney fees and to enter

judgment in favor of the parent.29                    I agree with this proposal

and    believe     that     this    is   the    proper    interpretation          of    the

majority opinion's remand.

       ¶98    Furthermore, it is important to acknowledge that the

parent did not and does not request that the Review Committee's

actions be voided as a remedy under Wis. Stat. § 19.97(3).30

       ¶99    With regard to voiding any action taken at a meeting

held in violation of the open meetings law, the Department of

Justice has opined on this subject as follows:

       Under Wis. Stat. § 19.97(3) a court may void any
       action taken at a meeting held in violation of the
       open meetings law if the court finds that the interest
       in enforcing the law outweighs any interest in
       maintaining the validity of the action.         In the
       present case, the Task Force's duties were simply to
       provide recommendations . . . .   The only action that
       would be "voidable" would be the votes of the Task
       Force   members  adopting   specific   recommendations.
       Since these were only recommendations to the board and
       the board has undoubtedly accepted some and rejected
       others of those recommendations, it is unlikely that
       any court would void any action taken by the Task
       Force . . . .
Letter      from   Assistant       Attorney     General      Alan    Lee    to   District

Attorney Joseph F. Paulus, dated June 8, 2001.




       29
       Plaintiff-Appellant-Petitioner's                      Reply     Brief        (John
Krueger) at 14.
       30
       Plaintiff-Appellant-Petitioner's                      Reply     Brief        (John
Krueger) at 14, n.3.


                                           21
                                                              No.    2015AP231.ssa


    ¶100 Because      of   the   continuing        need    for      clarity     and

guidance in the meaning of the phrase "created by rule or order"

used in Wis. Stat. § 19.82(1), I suggest that school boards and

school officials consider the adoption of formal rules or orders

for the creation of governmental bodies by rule or order to be

governed by the Open Meetings Law.                They should consider in

their   various    functions   whether     they   are     acting    by   rule    or

order, whether they are creating a governmental body subject to

the Open Meetings Law, and whether they are clearly delineating

the functions and responsibilities of the entity they create.

Their designation is, of course, not dispositive for purposes of

the Open Meetings Law but would assist them, school employees,

and the public.

    ¶101 For the reasons set forth, I write separately.

    ¶102 I    am    authorized   to    state      that    Justice     ANN     WALSH

BRADLEY joins this concurring opinion.




                                      22
    No.   2015AP231.ssa




1